Citation Nr: 0120613	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-00-614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 11, 
1996 for the award of a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the January 1997 rating decision, by which the 
RO granted TDIU and set the effective date of that award at 
December 11, 1996.  


FINDINGS OF FACT

1.  The veteran filed an application for TDIU in March 1993.  

2.  A September 1994 rating decision denied TDIU and decided 
other claims.  

3.  The RO notified the veteran of the actions taken in the 
September 1994 rating decision by a letter dated in September 
1994.  

4.  In October 1994, the veteran indicated that he was not in 
agreement with the September 1994 decision, but he did not 
specify the actions with which he disagreed.  

5.  By a letter dated August 22, 1995, the RO notified the 
veteran that his September 1994 letter did not indicate the 
specific determination with which he disagreed, that he had 
30 days within which indicate the determinations with which 
he disagreed, and that he could appeal the determination that 
the September 1994 letter was not a valid notice of 
disagreement.  

6.  On October 8, 1996 the veteran filed a statement 
indicating that several months had passed since he had filed 
a claim for TDIU, that since that time he had not been 
notified of anything; and that he was requesting the status 
of the claim.  

7.  By an October 17, 1996 letter, the veteran was advised 
that his claim for TDIU had been denied in a September 14, 
1994 rating decision and that notice had been sent on the 
24th of that month.  

8.  The veteran requested an application for TDIU in a 
statement received by the RO on November 6, 1996, and filed 
his formal claim on December 11, 1996.  

9.  TDIU was grant in the January 1997 rating decision, and 
the effective date of that award was set at December 11, 
1996.  


CONCLUSION OF LAW

An effective date of November 6, 1996, and no earlier, is 
warranted for TDIU.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104, 
7105; (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, Part 4 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an application for TDIU in March 1993.  A 
September 1994 rating decision denied the claim for TDIU and 
reached determinations concerning several other matters as 
well. The veteran was notified of the actions taken in the 
September 1994 rating decision by a letter dated in September 
1994.  In October 1994, the veteran indicated that he was not 
in agreement with the September 1994 decision, but he did not 
specify the particular claim(s) with which he had 
disagreement.  

By definition a notice of disagreement is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, a notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice of that 
adjudicative determination were made on several issues at the 
same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.  

The September 1994 rating decision addressed several 
different claims.  By a letter in August 1995, the RO 
notified the veteran that his September 1994 written 
statement did not indicate the specific determination with 
which he disagreed.  He was also informed that he could 
submit such information within 30 days.  He was advised in 
this letter that he could appeal the determination that the 
September 1994 letter was not a valid NOD, and he was 
provided with notice of his appellate rights.

No response was received from the veteran until 1996.  As the 
September 1994 rating decision was not appealed, the 
previously denied claim for TDIU is final.  38 U.S.C.A. 
§ 7104 (West 1991& Supp 2000).  This is because the veteran 
did not submit a valid NOD within the time limitations 
prescribed by law.  38 C.F.R. § 20.302 (2000).  Similarly, 
the August 1995 determination that the September 1994 written 
statement was not a valid NOD was not appealed, and is final.

On October 8, 1996 the veteran filed a written statement to 
the effect that several months had passed since he had filed 
a claim for TDIU and he had not been notified of anything.  
He was requesting the status of the claim.  By an October 17, 
1996 letter, the originating agency advised the veteran that 
his claim for TDIU had been denied in a September 14, 1994 
rating decision and that notice had been sent on the 24th of 
that month.  

The veteran requested an application for TDIU in a statement 
received by the RO on November 6, 1996.  This form was sent 
to him later that month.  The veteran filed his formal claim 
for TDIU on December 11, 1996.  TDIU was grant in the January 
1997 rating decision and the effective date of that award was 
set as December 11, 1996.  

The veteran and his representative argue that the veteran 
requested TDIU as early as 1993 and that that claim was 
denied in September 1994.  It is their argument that the TDIU 
award should be from the date that the veteran was officially 
denied that benefit.  In particular, the veteran has argued 
that he filed a NOD to the September 1994 denial.  Moreover, 
he states that he has been incapacitated from employment 
since 1976 but is willing to concede entitlement from 1994.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

However, among the listed exceptions to the general rule 
stated above is the rule that applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
whichever is later.  38 C.F.R. § 3.400(o).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned, depending on the 
facts:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra.  

Consequently, there are two determinative facts in setting 
the effective date of an award for increase: the date of the 
claim, and the date entitlement arose, or stated differently, 
when the increase in disability occurred.  

I find that for the reasons and bases set forth below, that 
the veteran's case falls under the third scenario of the 
Harper test.  The date entitlement to TDIU arose predated the 
date of the veteran's claim by more than one year.  In this 
regard, I note that the RO found that the veteran was 
entitled to TDIU as his service-connected disabilities were 
at a combined rating of 90 percent.  The veteran had been 
receiving a combined rate of 90 percent from June 4, 1992.  
Also, he had not worked full-time for many years before that.  
Accordingly, the determining factor in the veteran's case is 
the date of his claim.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.  

In the veteran's case, the veteran indicated his intention to 
pursue a claim for TDIU by requesting an application for that 
benefit by a statement received on November 6, 1996.  A 
formal application for TDIU was filed by him on December 11, 
1996.  Thus, the veteran's November 6, 1996 statement fits 
into the definition of informal claim.  In view of the 
foregoing, the veteran is entitled to an effective date of 
November 6, 1996 for the award of TDIU.  

As discussed above, the earlier denials of TDIU, as well as 
the determination that the September 1994 written statement 
was not a valid NOD, are final.  The veteran's allegations 
concerning his entitlement to an award from 1976 or 1994 have 
been considered.  However, these allegations have no legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

An effective date of November 6, 1996 is warranted for the 
award of a total rating based on individual unemployability 
due to service-connected disability.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

